                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00574-MOC-DSC

 ERIC PLANT, LLC                                          )
 ERIC PLANT,                                              )
                                                          )
                      Plaintiffs,                         )
                                                          )
 Vs.                                                      )               ORDER
                                                          )
 MICHAEL H WHITTAKER                                      )
 DAVID BRINE                                              )
 RAPID EPS LIMITED,                                       )
                                                          )
                     Defendants.                          )


       THIS MATTER is before the Court on plaintiffs’ Objection to the Magistrate Judge’s

Order, which denied plaintiffs’ Motion for Leave to Amend, and on defendants’ Motion to

Dismiss. After de novo review and a hearing, the Court enters the following Order.

                                         ORDER

       IT IS, THEREFORE, ORDERED that plaintiffs’ Objection to Magistrate Judge’s

Decision (#21) is SUSTAINED, plaintiffs’ Motion for Leave to Amend (#15) is GRANTED, and

defendants’ Motion to Dismiss (#2) is DENIED without prejudice as moot. Plaintiffs are granted

leave to file an Amended Complaint within 7 days of this Order. Defendants shall have 14 days

to Answer or otherwise respond to that pleading.


                                        Signed: March 13, 2019




                                               -1-
